United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                 August 10, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-50924
                          Summary Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

JESSE SEGURA,

                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. 7:04-CR-11-1
                       --------------------

Before JONES, BARKSDALE, and PRADO, Circuit Judges.

PER CURIAM:*

     Jesse Segura appeals his jury conviction of distribution of

more than 50 grams of methamphetamine, in violation of 21 U.S.C.

§ 841(a)(1) and (b)(1)(B).       He argues that the evidence was

insufficient to support his conviction.      He also argues that the

district court abused its discretion when it admitted testimony of

Segura’s prior convictions and his prior interactions with one of

the testifying witnesses.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
       Although Segura moved for a judgment of acquittal at the close

of the Government’s case, Segura did not renew his motion at the

close of the evidence.        When defense counsel fails to renew a

motion for judgment of acquittal, this court reviews challenges to

the sufficiency of the evidence to determine whether affirmance

would result in a manifest miscarriage of justice.          United States

v. McIntosh, 280 F.3d 479, 483 (5th Cir. 2002).           We will reverse

only where the record is devoid of evidence pointing to guilt or

contains evidence on a key element of the offense that is so

tenuous that a conviction would be shocking.        Id.

       Trial   testimony    indicates    that   Segura    routinely   sold

quantities of methamphetamine to one of the testifying witnesses.

Additionally, methamphetamine sold to the witness by Segura and

that was found in the witness’s car established the quantity

determined by the jury.       The record therefore is not devoid of

evidence pointing to guilt, nor is it so tenuous that a conviction

would be shocking.      See United States v. Skipper, 74 F.3d 608, 611

(5th   Cir.    1996).    Segura’s   conclusional   assertions   regarding

witness credibility do not demonstrate that affirmance of the

conviction would result in a manifest miscarriage of justice.         See

United States v. Polk, 56 F.3d 613, 620 (5th Cir. 1995).

       The district court’s evidentiary rulings with respect to

Segura’s prior convictions and his prior interactions with one of

the testifying witnesses were in accord with FED. R. EVID. 404(b),

which provides that extrinsic evidence of other crimes, wrongs, or

                                     2
acts is not admissible to prove the character of a person to show

action   in    conformity    therewith,       but   is    admissible      for    other

purposes, such as intent.           FED. R. EVID. 404(b); United States v.

Bentley-Smith, 2 F.3d 1368, 1377 (5th Cir. 1993).                         Also, the

district court         diminished   the    prejudicial      effect   of    the    FED.

R.   EVID.    404(b)    evidence    by    giving    a    comprehensive     limiting

instruction to the jury regarding the proper use of the evidence.

See United States v. Taylor, 210 F.3d 311, 318 (5th Cir. 2000).

The district court therefore did not abuse its discretion with

reference to the challenged evidentiary rulings.                 Bentley-Smith,
2 F.3d at 1377.

      The district court’s judgment is therefore AFFIRMED.




                                          3